DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                            JERROLD BARON,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D12-3780

                           [November 19, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 562006CF000418A.

   Antony P. Ryan, Regional Counsel and Louis G. Carres, Special
Assistant Conflict Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm the trial court’s thorough order denying appellant’s motion
for postconviction relief from his convictions for vehicular manslaughter
and DUI manslaughter. After a full evidentiary hearing, the trial court
concluded that none of the appellant’s contentions constituted ineffective
assistance of counsel. Most claims were either unproven or were shown
to be reasonable trial strategy decisions by counsel and agreed to by the
appellant. Moreover, competent substantial evidence supports the trial
court’s conclusion that, even if all of appellant’s claims of ineffective
assistance and failure to present evidence had been cured at trial, there
was no reasonable probability that the results at trial would have been
different, given the testimony and other evidence presented by the state.
See Strickland v. Washington, 466 U.S. 668, 694 (1984). This included
eyewitness testimony of appellant’s swerving and weaving prior to striking
the pedestrian victims, as well as his fleeing the scene, and his admissions,
in recorded telephone calls at the jail, to drinking and driving.
DAMOORGIAN, C.J., WARNER and TAYLOR, JJ., concur.

                          *       *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2